--------------------------------------------------------------------------------

Exhibit 10.3
 
 
PRODUCTION PAYMENT PURCHASE AND SALE AGREEMENT




This PRODUCTION PAYMENT PURCHASE AND SALE AGREEMENT (the “Agreement”), executed
as of November 14, 2003, and effective September 1, 2003 (the “Effective Date”),
is between DENBURY RESOURCES INC. (“Denbury”), a Delaware corporation, whose
address is 5100 Tennyson Parkway, Suite 3000, Plano, Texas 75024, and GENESIS
CRUDE OIL, L.P. (“Genesis”), a Delaware limited partnership, whose address is
500 Dallas, Suite 2500, Houston, Texas 77002.  Denbury and Genesis are sometimes
referred to individually as a “Party” and collectively as the “Parties”.


FOR AND IN CONSIDERATION of the payments and mutual covenants to be made in this
Agreement by the Parties and the benefits derived by the Parties from this
Agreement, the Parties agree as follows:


RECITALS


A.            Denbury owns certain undivided oil, gas and mineral leasehold,
royalty and mineral interests in and to those lands commonly referred to as the
Hollybush field, the South Pisgah field and the Goshen Springs field, as more
particularly described in Exhibit A attached to the Assignment (as defined
below).


B.             Denbury is currently engaged in a program with respect to the
Subject Interests (as defined below) on the Subject Lands (as defined below) for
the exploration, development, production and sale of carbon dioxide.


C.             Denbury desires to sell and convey and Genesis desires to
purchase and pay for (1) all of Denbury’s rights, title and interests in and to
certain contracts covering the sale of carbon dioxide by Denbury, and (2) a
volumetric production payment in and to the carbon dioxide that is produced,
saved and sold from the Subject Interests, upon and subject to the terms and
conditions provided in the Assignment and this Agreement.


I.
CERTAIN DEFINITIONS


1.1            For purposes of this Agreement, the following capitalized terms
shall have the meanings herein ascribed to them and the capitalized terms
defined in the opening paragraph and subsequent paragraphs by inclusion in
quotation marks and parentheses shall have the meanings ascribed to them:


“Additional Volumes” shall have the meaning given to such term in Section 4.4.


“Airgas Contract” means the Industrial Sale Contract identified as the Airgas
Contract in Exhibit A to the Contracts Assignment, as the same may have been
amended prior to the date hereof.


“Assigned Contract Interests” shall have the meaning given to such term in
Section 4.1.

 
 

--------------------------------------------------------------------------------

 

“Assignment” means the Assignment of Production Payment to be entered into
between Denbury and Genesis in the form attached hereto as Exhibit A.


“Audited Party” shall have the meaning given to such term in Section 12.3.


“Bank One Liens” means the liens created under or pursuant to that certain Third
Amended and Restated Credit Agreement dated as of September 12, 2002 among
Denbury, as borrower, the financial institutions listed therein, Bank One, N.A.,
as Administrative Agent, Credit Lyonnais New York Branch, and Fortis Capital
Corp., as Syndication Agent, and Union Bank of California, as amended by
instrument dated effective as of April 30, 2003, and as otherwise amended,
supplemented or modified from time to time.


“BOC-Brandon Contract” means the Industrial Sale Contract identified as the
BOC-Brandon Contract in Exhibit A to the Contracts Assignment, as the same may
have been amended prior to the date hereof.


“Call Option” shall have the meaning given to such term in Section 2.4.


“Call Settlement Date” shall have the meaning given to such term in Section 2.4.


“Claims” shall have the meaning given to such term in Section 9.1.


“Closing” shall have the meaning given to such term in Section 10.1.


“Closing Date” shall have the meaning given to such term in Section 10.1.


“CO2” shall have the meaning given to such term in the Assignment.


“Contracts Assignment” means the Assignment of Contracts and Bill of Sale to be
entered into between Denbury and Genesis attached hereto as Exhibit C.


“Daily Maximum Quantity” shall have the meaning given to such term in the
Assignment.


“Day” shall have the meaning given to such term in the Assignment.


“Deficiency” shall have the meaning given to such term in Section 4.4.


“Delivery Points” shall have the meaning given to such term in the T&P
Agreement.


“Denbury Indemnified Party” shall have the meaning given to such term in Section
9.2.


“Denbury Pipeline” shall have the same meaning as “Transporter’s Pipeline” as
such term is defined in the T&P Agreement.


“Effective Date” shall have the meaning given to such term in the opening
paragraph of this Agreement.


“Environmental Claims” shall have the meaning given to such term in Section
5.14.

 
2

--------------------------------------------------------------------------------

 

“Environmental Contaminants” shall have the meaning given to such term in
Section 5.14.


“Environmental Laws” means all federal, state and local Governmental
Requirements regulating or otherwise pertaining to the environment, including
without limitation the following as from time to time amended and all others
whether similar or dissimilar and whether now existing or hereafter
enacted:  the Oil Pollution Act of 1990, as amended (“OPA”); the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986; the Resource
Conservation and Recovery Act of 1976, as amended by the Used Oil Recycling Act
of 1980, the Solid Waste Disposal Act amendments of 1980, and the Hazardous and
Solid Waste Amendments of 1984; the Hazardous Materials Transportation Act, as
amended; the Toxic Substance Control Act, as amended; the Clean Air Act, as
amended; the Clean Water Act, as amended; and all regulations promulgated
pursuant thereunder.


“Environmental Liabilities” shall have the meaning given to such term in Section
5.14.


“Environmental Permits” shall have the meaning given to such term in Section
5.14.


“Excess Volumes” shall have the meaning given to such term in the Assignment.


“Genesis Indemnified Party” shall have the meaning given to such term in Section
9.1.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
energy regulations and occupational, safety and health standards or controls, of
any Governmental Authority.


“Industrial Sale Contracts” shall have the meaning given to such term in the
Contracts Assignment.


“Jackson Dome Plant” means the Jackson Dome Processing Plant owned by Denbury
located in Brandon, Rankin County, Mississippi.


“Leases” means the leases described, referred to or identified in Exhibit A to
the Assignment, together with any renewals or extensions of such leases, and any
replacement leases, insofar and only insofar as they cover the Subject Lands (or
portion thereof).


“Lost Interest” shall have the meaning given to such term in Section 11.10.


“Master Documents” means this Agreement and all agreements executed in
connection herewith or pursuant hereto, including, but not limited to the
Assignment, the Contracts Assignment, and the T&P Agreement.

 
3

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means a material adverse effect upon (a) the validity
or enforceability of the Master Documents, or (b) the financial condition of
Denbury or Genesis, as applicable, or (c) the ability of Denbury or Genesis, as
applicable, to perform its obligations under the Master Documents.


“MCF” shall have the meaning given to such term in the Assignment.


“Month” means a period beginning on the first Day of a calendar month and ending
at the beginning of the first Day of the next succeeding calendar month.


“Permitted Liens” means (a) lessor’s royalties, overriding royalties, and
division orders covering oil, gas and other hydrocarbons, reversionary interests
and similar burdens existing as of the Effective Date; (b) operating agreements,
unit agreements and similar agreements, and any and all federal and state
regulatory orders and rules (including forced pooling orders) to which the
Subject Interests are subject; (c) liens for Taxes or assessments not due or
pursuant to which Denbury is not delinquent; (d) preferential rights to purchase
and required third-party consents to assignments and similar agreements with
respect to which (1) waivers or consents have been obtained from the appropriate
parties, or (2) required notice has been given to the holders of such rights and
the appropriate time period for asserting such rights has expired without an
exercise of such rights; (e) all rights to consent by, required notices to,
filings with, or other actions by governmental entities in connection with the
sale or conveyance of oil, gas and mineral leases or interests therein if the
same are customarily obtained after such sale or conveyance; (f) easements,
rights-of-way, servitudes, permits, surface leases and other rights in respect
of surface operations, pipelines, grazing, logging, canals, ditches, reservoirs
or the like; and easement for streets, alleys, highways, pipelines, telephone
lines, power lines, railways and other easements and rights-of-way, on, over or
in respect of any of the Subject Interests; (g) liens of operators relating to
obligations not due or pursuant to which Denbury is not delinquent; (h) title
problems commonly encountered in the oil and gas business which would not be
considered material by a reasonable and prudent person engaged in the business
of the ownership, development and operation of oil and gas properties with
knowledge of all the facts and appreciation of their legal significance; and (i)
the Bank One Liens.


“Person” means any individual, natural person, corporation, joint venture,
partnership, limited partnership, trust, estate, business trust, association,
governmental entity or other entity.


“Personal Property” shall mean improvements, machinery, equipment, gathering
lines, tanks, fixtures and other personal property and equipment of every kind
and nature now or hereafter used or held for use in connection with the
exploration, development or operation of the Subject Interests; provided,
however, that the term “Personal Property” shall not include the Denbury
Pipeline or the Jackson Dome Plant.


“Praxair Contract” means the Industrial Sale Contract identified as the Praxair
Contract in Exhibit A to the Contracts Assignment, as the same may have been
amended prior to the date hereof.


“Production Payment” shall have the meaning given to such term in the
Assignment.


“Production Payment Gas” shall have the meaning given to such term in the
Assignment.

 
4

--------------------------------------------------------------------------------

 

“Receipt Point” shall have the meaning given to such term in the T&P Agreement.


“Reserve Report”  shall mean “Data on Estimated Proved Carbon Dioxide Reserves
as of December 31, 2002” of the Appraisal Report as of December 31, 2002 on
Certain Properties Owned by Denbury Resources Inc., SEC Case, of DeGolyer and
MacNaughton dated February 4, 2003.


“Retained Obligations” shall have the meaning given to such term in Section
11.12.


“Scheduled Delivery Volumes” shall have the meaning given to such term in the
Assignment.


“Subject Interests” shall have the meaning given to such term in the Assignment.


“Subject Lands” shall have the meaning given to such term in the Assignment.


“Taxes” shall have the meaning given to such term in the Assignment.


“Term” shall have the meaning given to such term in the Assignment.


“T&P Agreement” means the Carbon Dioxide Transportation Agreement to be entered
into between Denbury and Genesis in the form attached hereto as Exhibit D.


“Transportation Fee” shall have the meaning given to such term in the T&P
Agreement.


II.
PURCHASE AND SALE OF THE PRODUCTION PAYMENT


2.1            Subject to the terms of this Agreement, Denbury agrees to sell
and convey and Genesis agrees to purchase and pay for the Production Payment.


2.2            The Production Payment will be assigned by Denbury to Genesis
pursuant to the Assignment.


2.3            Genesis shall look solely to the receipt of Production Payment
Gas as provided herein for satisfaction and discharge of the Production Payment,
and Genesis shall not have any other recourse against Denbury for the payment
and discharge of the Production Payment.  However, the foregoing provision shall
not relieve Denbury of any obligation to respond in damages for any breach of
any of the covenants, agreements and obligations of Denbury hereunder or under
any other Master Document.


2.4            Genesis hereby grants Denbury the option to repurchase the
Production Payment pursuant to the terms of this Section 2.4 (the “Call
Option”).  If pursuant to Section 2.8 of the T&P Agreement, the Transporter (as
defined in the T&P Agreement) elects to exercise its Call Option (or is deemed
to have elected to exercise its Call Option), Denbury shall notify Genesis of
the date on which the repurchase will be consummated (the “Call Settlement
Date”), which date must be a Business Day and must occur no sooner than five
Business Days and no later than 30 days after the date on which Transporter
delivered (or was deemed to have delivered) notice of its intent to exercise the
Call Option.  On the Call Settlement Date, Genesis and Denbury shall execute
documentation sufficient to terminate the Production Payment and the other
Master Documents, cause the reconveyance to and assumption by Denbury of the
Industrial Sale Contracts, and contemporaneously therewith, Denbury shall pay to
Genesis in immediately available funds, a purchase price equal to the estimated
cash flow from the remaining volumes obligated to be delivered pursuant to the
Production Payment discounted to present net value using a fifteen percent (15%)
per annum discount rate.  The estimated cash flow from the remaining volumes
obligated to be delivered pursuant to the Production Payment shall be based upon
a forecast prepared by Denbury and furnished to Genesis, and if Genesis objects
to such forecast, then such matter may be submitted to and resolved in
accordance with the arbitration provisions contained in Article XIV.

 
5

--------------------------------------------------------------------------------

 

2.5            In the event of any express conflict between the terms and
provisions of this Agreement and the terms and provisions of the Assignment, the
terms and provisions of the Assignment shall control.  The inclusion in this
Agreement of provisions not addressed in the Assignment shall not be deemed a
conflict, and all such additional provisions contained herein shall be given
full force and effect.


III.
PROCESSING AND TRANSPORTATION OF PRODUCTION PAYMENT GAS


3.1            After Closing, Denbury agrees to transport Production Payment Gas
from the Receipt Points, and redeliver Production Payment Gas at the Delivery
Points, in accordance with the provisions of the T&P Agreement.  All Production
Payment Gas shall be delivered by Denbury to the Delivery Points in compliance
with the requirements set out in the T&P Agreement with respect to pressure,
quantity and quality specifications.  Under the T&P Agreement, Genesis will pay
Denbury a Transportation Fee (as adjusted in accordance with the terms of the
T&P Agreement), which initially shall be $0.16 per MCF, for transportation of
the Production Payment Gas from the Receipt Points, processing of the Production
Payment Gas through the Jackson Dome Plant, and redelivery of the Production
Payment Gas to or on behalf of Genesis at the Delivery Points.


3.2            The processing and transportation of Production Payment Gas by
Denbury as described in this Article shall be subject to the terms and
provisions contained in this Article, as such terms and provisions may be
further described or supplemented by the T&P Agreement.  In the event of any
conflict between the terms and provisions of this Article and the terms and
provisions of the T&P Agreement, the terms and provisions of the T&P Agreement
shall control. The inclusion in this Agreement of provisions not addressed in
the T&P Agreement shall not be deemed a conflict, and all such additional
provisions contained herein shall be given full force and effect.


IV.
ASSIGNMENT OF INDUSTRIAL SALE CONTRACTS


4.1            At Closing, Denbury will assign to Genesis all of its rights and
interests in and to the Industrial Sale Contracts (the “Assigned Contract
Interests”), subject to the terms and conditions contained in the Industrial
Sale Contracts.  The Assigned Contract Interests will be assigned by Denbury to
Genesis pursuant to the Contracts Assignment.  Notwithstanding such assignment,
Denbury shall be obligated to continue to comply with the Retained Obligations.

 
6

--------------------------------------------------------------------------------

 

4.2            At Closing, Genesis will assume the cost and responsibilities of
administering the Assigned Contract Interests with respect to rights and
obligations arising after the Effective Date and will report the sales and
values of such sales to Denbury on a Monthly basis on or before the 10th day of
each succeeding Month, in a manner and format agreed upon between the Parties,
in order that Denbury can timely pay royalties attributable to the Production
Payment Gas sold pursuant to the Industrial Sale Contracts.  Notwithstanding
anything herein to the contrary, without the prior written consent of Denbury,
Genesis shall not amend or otherwise modify any terms or provisions of any of
the Industrial Sale Contracts if such amendment or modification of the
Industrial Sale Contracts shall in any manner whatsoever, directly or
indirectly, modify the Retained Obligations or otherwise increase any
obligations of Denbury under any of the Master Documents, including but not
limited to any increase of the sales and delivery requirements under the
Industrial Sale Contracts.  If Denbury elects not to consent to any proposed
amendment, Denbury shall provide a written explanation setting out the reasons
for such election.


4.3            In the event of any conflict between the terms and provisions
contained in this Article and the terms and provisions of the Contracts
Assignment, the terms and provisions contained in the Contracts Assignment shall
control.  The inclusion in this Agreement of provisions not addressed in the
Assignment shall not be deemed a conflict, and all such additional provisions
contained herein shall be given full force and effect.


4.4            If at any time or from time to time during the Term Genesis
determines that 167.5 million MCF is not sufficient to satisfy the sales and
delivery requirements of the Industrial Sale Contracts (a “Deficiency”), Genesis
shall promptly furnish Denbury with written notice of such determination, and
such notice shall contain sufficient detail that is reasonably calculated to
enable Denbury to determine the basis for Genesis’ determination of such
Deficiency.  If, after receipt of such notice, Denbury agrees with Genesis’
assessment of a Deficiency, Denbury agrees to amend the Production Payment to
include such additional volumes of CO2 that are necessary to enable Genesis to
satisfy the sales and delivery requirements of the Industrial Sale
Contracts.  If Denbury fails to agree with Genesis’ assessment of a Deficiency,
then such matter shall be resolved pursuant to Article XIV.  The agreed-upon
amount of additional volumes necessary to enable Genesis to satisfy the sales
and delivery requirements of the Industrial Sale Contracts (the “Additional
Volumes”) shall be sold by Denbury to Genesis on the same terms and conditions,
mutatis mutandis, as applicable to the Production Payment by virtue of this
Agreement, and the value of, and consequently the consideration to be paid by
Genesis to Denbury for, the Additional Volumes shall be calculated based on
estimated cash flow from the Additional Volumes discounted to present net value
using a fifteen percent (15%) per annum discount rate.  Notwithstanding the
foregoing, if it is determined that the Deficiency has occurred, in whole or in
part, as a result of the sale by Genesis of Excess Volumes, Denbury shall not be
obligated to deliver those Additional Volumes which are attributable to the sale
of Excess Volumes by Genesis.

 
7

--------------------------------------------------------------------------------

 

V.
REPRESENTATIONS AND WARRANTIES OF DENBURY


Denbury hereby represents and warrants to Genesis as follows:


5.1            Denbury is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.  Denbury possesses the
legal right, power and authority, and qualifications to conduct its business and
own its properties (including the Subject Interests), except where the failure
to so possess would not, individually or collectively, have a Material Adverse
Effect.  Denbury has the legal right, power and authority (i) to execute and
deliver the Assignment and to convey to Genesis the Production Payment and all
of the rights and privileges appurtenant thereto and (ii) to execute and deliver
this Agreement and the other Master Documents and to perform all of its
obligations hereunder and thereunder.


5.2            The execution, delivery and performance by Denbury of this
Agreement and the other Master Documents are within its corporate powers and
authority, have been duly authorized by all necessary board of director action
on the part of Denbury and do not and will not (i) violate any Governmental
Requirement currently in effect having applicability to Denbury, other than
violations which would not, individually or collectively, cause a Material
Adverse Effect, or (ii) violate any provision of Denbury’s articles of
incorporation, bylaws, or other governing documents, or (iii) result in a breach
of or constitute a default (excluding breaches or defaults which, individually
or collectively, would not have a Material Adverse Effect) under any indenture,
bank loan, or credit agreement or farm-out agreement, program agreement or
operating agreement, or any other agreement or instrument to which Denbury is a
party or by which Denbury or its properties may be currently bound or affected,
or (iv) other than the Master Documents and/or other than matters which would
not individually or collectively cause a Material Adverse Effect, result in or
require the creation or imposition of any mortgage, lien, pledge, security
interest, charge, or other encumbrance upon or of any of the properties or
assets of Denbury (including the Subject Interests).


5.3            This Agreement and the other Master Documents have been duly
executed and delivered by Denbury, and this Agreement and the Master Documents
constitute the legal, valid, and binding acts and obligations of Denbury
enforceable against Denbury in accordance with their terms, subject, however, to
bankruptcy, insolvency, reorganization, and other laws affecting creditors’
rights generally and general principles of equity.  There are no bankruptcy,
insolvency, reorganization, receivership or arrangement proceedings pending,
being contemplated by or, to Denbury’s knowledge, threatened against Denbury.


5.4            Denbury is not in default under any Governmental Requirement,
indenture, agreement, or instrument which would reasonably be expected to cause
a Material Adverse Effect nor does any fact or condition exist at this time that
would reasonably be expected to cause a Material Adverse Effect in the future
under any Governmental Requirement, indenture, agreement or instrument; and all
consents and waivers of preferential purchase or other rights required in
connection with the valid conveyance to Genesis of the Production Payment or the
execution and delivery of this Agreement and the other Master Documents have
been obtained or the time for giving such consents or waivers has expired
following a written request therefor, other than those consents and waivers
which if not obtained, would not individually or collectively have a Material
Adverse Effect.

 
8

--------------------------------------------------------------------------------

 

5.5            All advance notifications to third parties of the transactions
contemplated herein and in the other Master Documents required in connection
with the valid conveyance to Genesis of the Production Payment or execution and
delivery of this Agreement and the other Master Documents have been timely and
properly given, other than those notifications which, if not obtained, would not
individually or collectively have a Material Adverse Effect.


5.6            All authorizations, consents, approvals, licenses, and exemptions
of, and filings or registrations with, any Governmental Authority, that are
required for the valid execution and delivery by Denbury of, or the performance
by Denbury of its obligations under, this Agreement or the other Master
Documents have been obtained or performed or the period for objection thereto
expired, other than those which, if not obtained or performed, would not
individually or collectively have a Material Adverse Effect.


5.7            To Denbury’s knowledge, the Reserve Report (i) was prepared in
accordance with customary engineering practices, and (ii) is based on historical
information that is accurate and complete in all material respects.  The Subject
Interests constitute all of the properties and interests reflected in the
Reserve Report that relate to the production of CO2.  Set forth on Exhibit B is
a true and correct statement of Denbury's working interest and net revenue
interest in and to each well noted on Exhibit B except to the extent that such
interest is incorrect as the result of an act or omission that does not arise
by, through or under Denbury and except for discrepancies which would not be
considered material by a reasonable and prudent person engaged in the business
of the ownership, development and operation of oil and gas properties with
knowledge of all the facts and appreciation of their legal significance.  The
interests reflected on Exhibit B are owned by Denbury free and clear of any lien
or encumbrance arising by, through or under Denbury, other than Permitted Liens.


5.8            All Taxes imposed or assessed with respect to or measured by or
charged against or attributable to the Subject Interests, the Personal Property,
the Denbury Pipeline and the Jackson Dome Plant have been duly paid, except for
Taxes not yet due and payable or pursuant to which Denbury is not delinquent.


5.9            There are no suits or proceedings pending or, to Denbury’s
knowledge, threatened against Denbury, the Subject Interests, the Denbury
Pipeline, the Jackson Dome Plant or any of the Personal Property before any
Governmental Authority, that, if decided adversely to the interest of Denbury,
would reasonably be expected to have a Material Adverse Effect; provided,
however, that notwithstanding the foregoing, Schedule 5.9 includes a list of
current litigation affecting Denbury, the Subject Interests, the Denbury
Pipeline, the Jackson Dome Plant or the Personal Property.


5.10          Except with respect to those matters which would not individually
or collectively have a Material Adverse Effect, (i) the Leases are in full force
and effect, and (ii) Denbury has complied with the terms of all Governmental
Requirements applicable to Denbury or applicable directly to the Subject
Interests.

 
9

--------------------------------------------------------------------------------

 

5.11          All rents and royalties with respect to the Leases have been paid
in a timely manner (excluding any failures to pay which would not individually
or collectively have a Material Adverse Effect), and all liabilities of any kind
or nature incurred with respect to the Leases have been paid before delinquent
(excluding any liabilities or failures to pay which would not individually or
collectively have a Material Adverse Effect); Denbury has not received any
notice of default or claimed default with respect to the Subject Interests or
any part thereof that would reasonably be expected to result in a Material
Adverse Effect; and except for matters which would not individually or
collectively have a Material Adverse Effect, all wells, facilities and equipment
which constitute part of the Personal Property and the Denbury Pipeline and the
Jackson Dome Plant are in good repair and working condition and have been
designed, installed and maintained in accordance with generally accepted
industry standards and all applicable Governmental Requirements.


5.12          Denbury has not violated any Governmental Requirement or failed to
obtain any license, permit, franchise or other governmental authorization
required for the ownership or operation of any of the Personal Property or the
Denbury Pipeline or the Jackson Dome Plant, except for violations which would
not individually or collectively have a Material Adverse Effect.  Except for
matters which would not individually or collectively have a Material Adverse
Effect, the Personal Property, the Denbury Pipeline and the Jackson Dome Plant
have each been maintained, operated and developed in conformity with all
applicable Governmental Requirements of all Governmental Authorities having
jurisdiction and in conformity with the provisions of all leases, subleases or
other contracts comprising a part of the Subject Interests.


5.13          Since the December 31, 2002, there has not been any reduction in
the rate of production of CO2 from any of the Subject Interests that would
reasonably be expected to have a Material Adverse Effect.


5.14          Except as set forth on Schedule 5.14 and except with respect to
those matters which would not individually or collectively reasonably be
expected to result in a Material Adverse Effect, to Denbury’s knowledge:  (i)
Denbury has obtained and maintained in effect all environmental and health and
safety permits, licenses, approvals, consents, certificates and other
authorizations required in connection with Denbury’s ownership or operation of
the Subject Lands (“Environmental Permits”); (ii) Denbury’s operations on the
Subject Lands are in compliance in all material respects with all applicable
Environmental Laws and with all terms and conditions of all applicable
Environmental Permits, and all prior instances of material non-compliance have
been fully and finally resolved to the satisfaction of all Governmental
Authorities with jurisdiction over such matters; (iii) Denbury’s operations on
the Subject Lands are not subject to any third party environ­mental or health
and safety claim, demand, filing, investigation, administrative proceeding,
action, suit or other legal proceeding, whether direct, indirect, contingent,
pending, threatened or otherwise (“Environmental Claim”), or Environmental
Liabilities (as defined herein), arising from, based upon, associated with or
related to Denbury’s operations on the Subject Lands; (iv) Denbury has not
received any notice of any Environmental Claim, Environmental Liabilities or any
violation or non-compliance with any Environmental Law or the terms or
conditions of any Environmental Permit, arising from, based upon, associated
with or related to Denbury’s operations on the Subject Lands; (v) no pollutant,
waste, contaminant, or hazardous, extremely hazardous, or toxic material,
substance, chemical or waste identified, defined or regulated as such under any
Environmental Law (“Environmental Contaminants”) is present on, or has been
handled, managed, stored, transported, processed, treated, disposed of,
released, migrated or has escaped on, in, from, or under the Subject Lands as a
result of Denbury’s operations on the Subject Lands in a manner that has caused
an Environmental Claim, Environmental Liabilities or a violation of any
applicable Environmental Law; and (iv) the executive management of Denbury is
not aware of any facts, conditions or circumstances in connection with, related
to or associated with any of the Properties or the ownership or operation, that
as of the date of this Agreement could reasonably be expected to give rise to
any material Environmental Claim or Environmental Liabilities.  As used in this
Agreement, the term “Environmental Liabilities” shall mean any and all
liabilities arising from, based upon, associated with or related to (i) any
Environmental Claim, (ii) any applicable Environmental Permit, (iii) any
applicable Environ­mental Law or (iv) the presence, handling, management,
storage, transportation, processing, treatment, disposal, release, threatened
release, migration or escape of Environmental Contaminants (including, without
limitation, all costs arising under any theory of recovery, in law or at
equity), whether based on negligence, strict liability, or otherwise, including,
without limitation, remediation, removal, response, restoration, abate­ment,
investigative, monitoring, personal injury, and property damage costs and all
other related costs, expenses, losses, damages, penalties, fines, liabilities
and obligations (including interest paid or accrued, attorneys’ fees, and court
costs).

 
10

--------------------------------------------------------------------------------

 

5.15          Denbury has good title to each of the Industrial Sale Contracts,
free and clear of all liens, encumbrances or claims (other than (i) Permitted
Liens and (ii) the right of first refusal set out in the Airgas Contract), and
each Industrial Sale Contract is, in full force and effect and enforceable
against Denbury and, to Denbury’s knowledge, the counterparty thereto.  The
Industrial Sale Contracts have been conveyed to Genesis free and clear of the
Bank One Liens.


5.16          Except as set forth on Schedule 5.9 or Exhibit A to the Contracts
Assignment, (a) there are no have been no amendments or modifications to the
Industrial Sale Contracts; and (b) there are no breaches or defaults under any
Industrial Sale Contract by Denbury or any counterparty to any Industrial Sale
Contract which would reasonably be expected to prevent the practical realization
by Genesis of the benefits intended to be provided to Genesis under such
Industrial Sale Contract.


5.17          Upon due execution and delivery by Denbury of the Assignment,
under Mississippi law, (i) the Assignment will constitute the legal, valid, and
binding conveyance of the Production Payment and will constitute a burden upon
all of the CO2 production from the Subject Interests, and (ii) the Production
Payment will constitute real property.


5.18          Except with respect to the Industrial Sale Contracts and/or as set
forth in Schedule 5.18, (i) neither the Subject Interests, the CO2 attributable
thereto nor the Denbury Pipeline are subject, committed or dedicated to any
contract, agreement or arrangement regarding the transportation or sale of CO2
production; (ii) no third party has any call, right of first refusal or
preferential right to purchase or transport any such CO2 that has not been
waived or the time for giving such consents or waivers has expired in accordance
with the terms of such call or rights; and (iii) no third party has any purchase
option with respect to any such CO2 or the Denbury Pipeline.

 
11

--------------------------------------------------------------------------------

 

VI.
REPRESENTATIONS AND WARRANTIES OF GENESIS


Genesis hereby represents and warrants to Denbury as follows:


6.1            Genesis is a limited partnership duly formed and validly existing
under the laws of the State of Delaware.  Genesis possesses the legal right,
power and authority, and qualifications to conduct its business and own its
properties, except where the failure to so possess would not, individually or
collectively, have a Material Adverse Effect.  Genesis has the legal right,
power and authority to execute and deliver this Agreement, the Assignment and
the other Master Documents and to perform all of its obligations hereunder and
thereunder, including unanimous approval of the transactions by the audit
committee of Genesis Energy, Inc., the general partner of Genesis, such audit
committee consisting solely of independent directors (the “Audit Committee”).


6.2            The execution, delivery and performance by Genesis of this
Agreement and the other Master Documents are within its powers and authority,
have been duly authorized by all necessary board of director action on the part
of Genesis Energy, Inc., (in its capacity as general partner of Genesis) and by
the Audit Committee and do not and will not (i) violate any Governmental
Requirement currently in effect having applicability to Genesis, other than
violations which would not, individually or collectively, cause a Material
Adverse Effect, or (ii) violate Genesis' limited partnership agreement or other
governing documents, or (iii) result in a breach of or constitute a default
(excluding breaches or defaults which, individually or collectively, would not
have a Material Adverse Effect) under any indenture, bank loan, or credit
agreement or farm-out agreement, program agreement or operating agreement, or
any other agreement or instrument to which Genesis is a party or by which
Genesis or its properties may be currently bound or affected.


6.3            Genesis is not in default under any Governmental Requirement,
indenture, agreement, or instrument that would reasonably be expected to cause a
Material Adverse Effect nor does any fact or condition exist at this time that
would reasonably be expected to cause a Material Adverse Effect now or in the
future under any Governmental Requirement, indenture, agreement or
instrument; and all consents or approvals under such indentures, agreements, and
instruments necessary to permit the valid execution, delivery, and performance
by Genesis of the Master Documents have been obtained.


6.4            This Agreement and the other Master Documents have been duly
executed and delivered by Genesis, and this Agreement and the Master Documents
constitute the legal, valid, and binding acts and obligations of Genesis
enforceable against Genesis in accordance with their terms, subject, however, to
bankruptcy, insolvency, reorganization, and other laws affecting creditors’
rights generally and general principles of equity.  There are no bankruptcy,
insolvency, reorganization, receivership or arrangement proceedings pending,
being contemplated by or, to the knowledge of Genesis, threatened against
Genesis.


6.5            All authorizations, consents, approvals, licenses, and exemptions
of, and filings or registrations with, any Governmental Authority, that are
required for the valid execution and delivery by Genesis of, or the performance
by Genesis of its obligations under, this Agreement or the other Master
Documents have been obtained or performed or the period for objection thereto
expired, other than those which, if not obtained or performed, would not
individually or collectively have a Material Adverse Effect; and no consent or
vote of the limited partners of Genesis is required for the execution, delivery
or performance by Genesis of this Agreement and the other Master Documents under
Genesis’ limited partnership agreement or other documents to which Genesis is a
party.

 
12

--------------------------------------------------------------------------------

 

6.6            There are no suits or proceedings pending or, to Genesis'
knowledge, threatened against Genesis before any Governmental Authority, that if
decided adversely to the interest of Genesis would reasonably be expected to
have a Material Adverse Effect.


6.7            The Production Payment to be acquired by Genesis pursuant to this
Agreement is being acquired for Genesis’ own account and for investment and not
for distribution in violation of applicable securities laws.


VII.
PAYMENT TO DENBURY


7.1            As consideration for the sale of the Production Payment to
Genesis and the assignment of the Assigned Contract Interests to Genesis by
Denbury, Genesis shall pay to Denbury at Closing, $24,925,000 in cash.


VIII.
DISCLAIMER OF WARRANTIES


8.1            Denbury has allowed Genesis the opportunity to review the title
to the Subject Interests, to satisfy itself as to all matters pertaining to the
transactions contemplated by this Agreement, including but not limited to the
sufficiency of CO2 reserves attributable to the Subject Interests to satisfy the
CO2 delivery requirements under the Assigned Contract Interests, and to conduct
other due diligence with respect to the Production Payment, the Subjects
Interests, the Subject Lands, the Denbury Pipeline, the Jackson Dome Plant and
the Industrial Sale Contracts as Genesis deems necessary to consummate the
transactions contemplated by this Agreement.


8.2            OTHER THAN THE EXPRESS REPRESENTATIONS AND WARRANTIES PROVIDED BY
DENBURY HEREIN AND IN THE OTHER MASTER DOCUMENTS, DENBURY MAKES NO WARRANTIES AS
TO (i) THE PRESENCE, QUALITY AND QUANTITY OF CO2 RESERVES ATTRIBUTABLE TO THE
SUBJECT INTERESTS, (ii) THE AMOUNT, VALUE, QUALITY, QUANTITY, VOLUME OR
DELIVERABILITY OF ANY CO2 OR CO2 RESERVES IN, UNDER OR ATTRIBUTABLE TO THE
SUBJECT LANDS, (iii) THE GEOLOGICAL OR ENGINEERING CONDITION OF THE SUBJECT
LANDS, (iv) THE ABILITY OF THE SUBJECT LANDS TO PRODUCE CO2, INCLUDING WITHOUT
LIMITATION, PRODUCTION RATES, DECLINE RATES AND RECOMPLETION OPPORTUNITIES, (v)
ANY PROJECTIONS AS TO EVENTS THAT COULD OR COULD NOT OCCUR, (vi) THE ACCURACY,
COMPLETENESS, OR MATERIALITY OF ANY DATA, INFORMATION OR RECORDS FURNISHED TO
GENESIS IN CONNECTION WITH THE SUBJECT INTERESTS, SUBJECT LANDS, THE DENBURY
PIPELINE AND JACKSON DOME PLANT, INCLUDING INFORMATION CONTAINED IN ANY EXHIBIT
OF THIS AGREEMENT, ANY SEISMIC DATA AND DENBURY’S INTERPRETATION OR ANALYSIS OF
SAME, OR (vii) ANY OTHER MATTERS CONTAINED IN OR OMITTED FROM ANY INFORMATION OR
MATERIAL FURNISHED TO GENESIS BY DENBURY.  ANY DATA, INFORMATION OR OTHER
RECORDS FURNISHED BY DENBURY ARE PROVIDED TO GENESIS AS A CONVENIENCE AND
GENESIS’ RELIANCE ON OR USE OF THE SAME IS AT GENESIS’ SOLE RISK.

 
13

--------------------------------------------------------------------------------

 

IX.
INDEMNITY


9.1            Denbury hereby indemnifies Genesis and its successors and assigns
and affiliates (each a “Genesis Indemnified Party”) against, and agrees to
defend and hold each Genesis Indemnified Party harmless from and against, any
and all obligations, liabilities, claims, demands, suits, debts, accounts, liens
or encumbrances, and all costs and expenses, including reasonable attorneys’
fees relating thereto (collectively, “Claims”), that any Genesis Indemnified
Party may suffer or incur and that result from (a) the ownership or operation of
the Subject Interests, (b) the ownership of the Industrial Sale Contracts prior
to the Effective Date, (c) any inaccuracy of any representation or warranty of
Denbury contained in this Agreement or in any other Master Document, (d) any
breach of any covenant or agreement of Denbury contained in this Agreement or in
any other Master Document, including but not limited to the covenants relating
to the Retained Obligations; provided, however, that such indemnification shall
not be construed to cover or include any of the matters identified in Section
8.2 (including but not limited to disclaimers of warranties relating to CO2
reserves or production) or any Claims to the extent, but only to the extent,
such Claims are determined to be not payable because they fall within the scope
of the force majeure provisions contained in the Master Documents or the
Industrial Sale Contracts.


9.2            Genesis hereby indemnifies Denbury and its successors and assigns
and Affiliates (each a “Denbury Indemnified Party”) against, and agrees to
defend and hold each Denbury Indemnified Party harmless from and against, any
and all Claims that each Denbury Indemnified Party may suffer or incur and that
result from (a) except to the extent of any Claims arising solely as a result of
Denbury’s execution of the Assignment, the ownership or operation of the
Production Payment, (b) except to the extent of any Claims arising as a result
of Denbury’s failure to comply with the Retained Obligations, the ownership of
the Industrial Sale Contracts after the Effective Date, (c) any inaccuracy of
any representation or warranty of Genesis contained in this Agreement or any
other Master Document, or (d) any breach of any covenant or agreement of Genesis
contained in this Agreement or any other Master Document; provided, however,
that such indemnification shall not be construed to cover or include any Claims
to the extent, but only to the extent, such Claims are determined to be not
payable because they fall within the scope of  the force majeure provisions
contained in the Master Documents or the Industrial Sale Contracts.


9.3            No person entitled to indemnification hereunder or otherwise to
damages in connection with or with respect to the transactions contemplated in
the Agreement and the other Master Documents  shall settle, compromise or take
any other action with respect to any Claim that could prejudice or otherwise
adversely impact the ability of the person providing such indemnification or
potentially liable for such damages to defend or otherwise settle or compromise
with respect to such Claim.

 
14

--------------------------------------------------------------------------------

 

9.4            Each Party entitled to indemnification hereunder or otherwise to
damages in connection with the transactions contemplated in Agreement or the
other Master Documents shall take all reasonable steps to mitigate all losses,
costs, expenses and damages after becoming aware of any event or circumstance
that could reasonably be expected to give rise to any losses, costs, expenses
and damages that are indemnifiable or recoverable hereunder or in connection
herewith.


9.5            The indemnification provisions provided for in this Agreement
shall be applicable whether or not the losses, costs, expenses and damages in
question arose solely or in part from the gross, active, passive or concurrent
negligence, strict liability or other fault of Genesis or Denbury, as
applicable.  The parties acknowledge that this statement complies with the
express negligence rule and is conspicuous.


X.
CLOSING


10.1          Unless the Parties otherwise agree in writing, the closing of the
transactions contemplated by this Agreement (the “Closing”) will occur on the
date this Agreement is executed as first set forth above (the “Closing Date”)


10.2          At Closing, the following events shall occur, each being a
condition precedent to the others and each being deemed to have occurred
simultaneously with the others:


(a)            Genesis shall deliver to Denbury the cash consideration described
in Section 7.1 by wire transferring immediately available funds to the account
of Denbury pursuant to wiring instructions furnished by Denbury to Genesis prior
to the Closing Date;


(b)            The Parties shall execute, acknowledge and deliver the Assignment
and the Contracts Assignment;


(c)            The Parties shall execute and deliver the T&P Agreement;


(d)            Denbury shall obtain and deliver to Genesis multiple executed
originals of the Agreement with Lenders executed by the holders of the Bank One
Liens, in form and substance substantially similar to the Agreement with Lenders
attached hereto as Exhibit F;


(e)            Denbury shall obtain and deliver to Genesis multiple executed
originals of an acceptable release of liens with respect to the Bank One Liens
encumbering the Subject Interests conveyed to Genesis pursuant to the
Assignment; and

 
15

--------------------------------------------------------------------------------

 

(f)             The Parties shall execute and deliver any other documents or
instruments necessary or appropriate to effect or support the transactions
contemplated in this Agreement.


10.3          Promptly following the Closing, Genesis will cause counterparts of
the Assignment, a mutually agreeable Memorandum of T&P Agreement, Agreement with
Lenders and financing statements to be filed for record in all appropriate
records in appropriate filing locations.  Genesis will pay for all documentary,
filing and recording fees required in connection with the filing and recording
of the Master Documents.


XI.
COVENANTS AND AGREEMENTS OF DENBURY


During the Term, and unless Genesis otherwise agrees in writing, Denbury
covenants as follows, and agrees and undertakes, to perform each and all of the
following covenants at Denbury’s sole and entire cost and expense:


11.1          Denbury will (without regard to the burden of the Production
Payment) conduct and carry on the development, maintenance and operation of the
Subject Interests with reasonable and prudent business judgment and in
accordance with good oil and gas field practices and all applicable Governmental
Requirements, and will drill such wells as a reasonably prudent operator would
drill from time to time in order to develop the Subject Interests and to protect
them from drainage. Nothing contained in this Section, however, shall be deemed
to prevent or restrict Denbury from electing not to participate in any operation
that is to be conducted under the terms of any operating agreement, unit
operating agreement, contract for development or similar instrument affecting or
pertaining to the Subject Interests (or any portion thereof) and allowing
consenting parties to conduct nonconsent operations thereon, if such election is
made by Denbury in good faith and in conformity with sound field practices.
After the date of this Agreement, Denbury shall not enter into any
transaction(s) or agree to any arrangements which, after taking into account
then current required third party sales (including sales under the Industrial
Sale Contracts) and Denbury’s and its affiliates’ usage, would result or be
reasonably anticipated to result in an inability of Denbury to deliver the
Scheduled Delivery Volumes to Genesis.


11.2          Denbury shall not voluntarily abandon any well heretofore or
hereafter completed for production of CO2 on any of the Subject Lands or
surrender, abandon or release any Subject Interest or any part thereof; provided
however, that nothing in this Agreement shall obligate Denbury to continue to
operate any well or to operate or maintain in force or attempt to maintain in
force any Lease when, in Denbury’s reasonable opinion, exercised in good faith
and as would a prudent operator not burdened by the Production Payment, such
well or Lease ceases to produce or is not capable of producing in paying
quantities (without regard to the burden of the Production Payment) and it would
not be economically practical, in Denbury’s reasonable judgment (determined
without regard to the burden of the Production Payment), to restore the
productivity of such well by reworking, reconditioning, deepening, or plugging
back such well.  The expiration of a Lease in accordance with its terms and
conditions shall not be considered to be a voluntary surrender or abandonment of
such lease.

 
16

--------------------------------------------------------------------------------

 

11.3          With respect to all oil, gas and mineral leases included in the
Subject Interests, Denbury will in all material respects comply with, or cause
to be complied with, all pertinent Governmental Requirements that from time to
time are promulgated to regulate the production and sale or production or sale
of CO2.


11.4          Certain of the Subject Interests may have been heretofore pooled
and unitized for the production of CO2.  Such Subject Interests are and shall be
subject to the terms and provisions of such pooling and unitization agreements,
and the Production Payment shall apply to and affect only that portion of the
production from such units that accrues to such Subject Interests as burdened,
encumbered or otherwise affected by any and all applicable pooling and
unitization agreements.  Denbury shall have the right and power to pool and
unitize any of the Subject Interests and to alter, change or amend or terminate
any pooling or unitization agreements heretofore or hereafter entered into, as
to all or any part of the Subject Lands, upon such terms and provisions as
Denbury shall in its sole discretion determine.  If and whenever through the
exercise of such right and power, or pursuant to any Governmental Requirement
hereafter enacted, any of the Subject Interests are pooled or unitized in any
manner, the Production Payment, insofar as it affects such pooled or unitized
Subject Interests shall also be pooled and unitized, and in any such event such
Production Payment shall apply to and affect only the production that accrues to
such Subject Interests, as burdened, encumbered or otherwise affected by such
pooling and unitization.


11.5          Denbury shall pay, or cause to be paid, before delinquent, all
Taxes, except Taxes being contested in good faith.  In the event that after the
expiration of the Term, additional Taxes should be charged against Genesis which
are attributable to Production Payment Gas produced during the Term and
delivered to Genesis at the Receipt Point(s), Denbury shall be obligated to pay
such Taxes.


11.6          Subject to the provisions of Section 2.4 hereof and Section 2.8 of
the T&P Agreement, Denbury will at all times maintain, preserve and keep all
Personal Property, the in good repair, working order and condition in all
material respects, and promptly make all necessary and proper repairs, renewals,
replacements and substitutions, to the end that the value of such Personal
Property, shall in all material respects be fully preserved and kept in such
condition as at all times to permit the most efficient and economical use and
operation thereof.


11.7          Denbury will (i) use all commercially reasonable efforts to
promptly pay, or cause to be paid, as and when due and payable all material
rentals and royalties payable in respect of the Subject Interests or the
production therefrom, and all material costs, expenses and liabilities for labor
and material to the extent that the same are attributable to the Subject
Interests, the Personal Property, the Denbury Pipeline or the Jackson Dome
Plant, (ii) never permit any lien (other than Permitted Liens) to be affixed or
burden the Subject Interests or Personal Property, even though inferior to the
Production Payment, for any such bills which may be legally due and payable
(other than Permitted Liens or liens which, individually or collectively, could
not have a Material Adverse Effect), and (iii) never permit to be created or to
exist in respect to any of the Subject Interests or the Personal Property, any
other or additional lien on a parity with or superior to the Production Payment,
except for Permitted Liens or other than liens which, individually or
collectively, could not have a Material Adverse Effect.

 
17

--------------------------------------------------------------------------------

 

11.8          Denbury shall not resign as operator of any Subject Interest
operated by Denbury until and unless the successor operator has been approved in
writing by Genesis, such approval not to be unreasonably withheld or delayed.


11.9          Denbury agrees to furnish Genesis, upon request, with copies of
all electrical logs, core analyses, and completion reports relating to any well
now or hereafter drilled upon the Subject Lands.  Denbury agrees to furnish
Genesis, upon request, with full information regarding the condition of the
wells and the lease operations relating to the Subject Interests.  The
reasonable cost of copying any data and information described in this Section
shall be paid by Genesis.  Furthermore, Denbury’s disclosure of the data and
information described in this Section is subject to and may be limited by any
confidentiality obligations or other restrictions to which Denbury may be
subject.


11.10        In the event that any Lease or other interest that constitutes a
part of the Subject Interests should expire or terminate for any reason (a “Lost
Interest”), and within one (1) year from date of such expiration or termination
of such Lost Interest, Denbury should reacquire such Lost Interest, then such
Lost Interest shall be charged and burdened with the Production Payment to the
same extent that the Lost Interest was charged and burdened with the Production
Payment, and Denbury agrees to execute such documents and agreements as may be
necessary or appropriate to effect the intent and purpose of this section.


11.11        Airgas Obligations.


(a)
Section 4.2 of the Airgas Contract provides that Airgas at no time will pay a
price for CO2 delivered under the terms of the Airgas Contract that is greater
than the lowest price paid by any other customer of the Seller (as defined
therein) or its affiliates receiving CO2 from the Source Field (as such terms
are defined in the Airgas Contract).  Section 4.2 of the Airgas Contract is
hereafter referred to as the “Favored Nations Clause.”  If at any time during
the Term Denbury triggers the Favored Nations Clause, then Denbury agrees to (i)
immediately notify Genesis of such sales and (ii) reimburse Genesis for the
incremental reduction of proceeds received by Genesis under the Airgas Contract
resulting from the payment of a reduced price by Airgas.  If at any time and
from time to time Airgas notifies Genesis that it is entitled to a lower price
pursuant to the Favored Nations Clause (a “Reduced Price Notice”), Genesis will
immediately furnish the Reduced Price Notice to Denbury.  Genesis agrees not to
take any action with respect to the Reduced Price Notice until Denbury has had
an opportunity to review the matter described in the Reduced Price Notice and,
if it deems appropriate, to contest such matter.



(b)
Section 11.4 of the Airgas Contract (the “RFR Provision”) provides that Airgas
shall have the right to exercise its rights under the Right of First Refusal and
Option to Purchase Agreement (as defined therein) upon the occurrence of certain
events.  Each Party agrees to notify the other Party if it receives the notice
provided in the RFR Provision or if it becomes aware that Airgas has failed to
receive 75% of its daily requirements of CO2  on more than 45 days in any
rolling 12-month period (an “RFR Delivery Failure”).  If Genesis is the cause of
the RFR Delivery Failure (for reasons other than force majeure (as defined in
the Airgas Contract)), then for so long as Genesis allows such RFR Delivery
Failure to continue, Denbury shall have the right to make direct deliveries to
Airgas in satisfaction of the delivery requirements in the Airgas Contract and
all volumes delivered by Denbury pursuant to this sentence shall reduce the
Scheduled Delivery Volumes otherwise deliverable pursuant to the Production
Payment and, furthermore, for purposes of the Term, the total aggregate volumes
included in the Term shall be reduced by an amount equal to 200% of the volumes
so delivered pursuant to this sentence.  If Denbury is the cause of the RFR
Delivery Failure (for reasons other than (i) force majeure (as defined in the
Airgas Contract) or (ii) a lack of reserves or insufficient deliverability  of
reserves (provided such lack of reserves or insufficient deliverability of
reserves is not the result of a failure of Denbury to comply with covenants set
out in Article XI)), and Airgas exercises its purchase rights in accordance with
the RFR Provision, then, in addition to any other remedies that may be
available, the Parties shall use good faith efforts to reach an agreement with
respect to the allocation of proceeds paid by Airgas and their application to
the Production Payment after it exercises its rights under the RFR Provision,
and if the Parties are unable to reach such agreement, then such matter shall be
resolved in accordance with the arbitration provisions contained in Article XIV.


 
18

--------------------------------------------------------------------------------

 

(c)
Notwithstanding anything herein to the contrary, without the prior written
consent of the other Party hereto, no Party shall amend or otherwise modify any
terms or provisions of the Right of First Refusal and Option to Purchase
Agreement.



11.12        Denbury acknowledges that, pursuant to this Agreement and the
Contracts Assignment, Genesis is acquiring all of Denbury’s rights, interest and
obligations in the Industrial Sale Contracts.  Notwithstanding such acquisition,
there are certain covenants and obligations under the Industrial Sale Contracts
that must be satisfied by the owner or operator of the Subject
Interests.  Accordingly, Denbury covenants that, until the termination of each
such Industrial Sale Contract and subject to the applicable force majeure
provisions in the applicable Industrial Sale Contracts, it will fully and timely
perform each and every covenant and agreement in each Industrial Sale Contract
which must be performed by the Seller (as defined in each Industrial Sale
Contract) and which relates to the ownership and operations of each Source
Field, the production of carbon dioxide from each Source Field, and/or the
measurement, metering, testing and other transportation services related
thereto, including but not limited to the obligations and covenants in (a)
Sections 2.5, 3.3, 5.3, 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 7.1, 7.2, 7.3, 7.4,
8.1, 8.2 and 9.2 of the Airgas Contract; (b) Sections 2.5, 5.3, 6.1, 6.2, 6.3,
6.4, 6.5, 6.6, 6.7, 7.1, 7.2, 7.3, 7.4, 8.1 and 8.2 of the BOC-Brandon Contract;
and (c) Sections 2.5, 5.3, 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 7.1, 7.2, 7.3,
7.4, 8.1 and 8.2 of the Praxair Contract. The covenants and agreements of
Denbury described in this section are collectively referred to herein as the
“Retained Obligations”.


11.13        Denbury shall not sell CO2 to any Buyer (as such term is defined in
each of the Industrial Sale Contracts), unless each Buyer has purchased from
Genesis, pursuant to each of the Industrial Sale Contracts, the total Daily
Contract Quantity and Additional Volumes (as such terms are defined in each of
the Industrial Sale Contracts) under each Industrial Sale Contract; provided,
however, that notwithstanding the foregoing, Denbury shall be permitted to sell
CO2 to any such Buyers pursuant to and in accordance with the terms of the
following contracts (and any amendments, replacements or renewals thereof that
perpetuate only the rights and obligations currently existing under such
contracts): (i) Contract for Sale of Carbon Dioxide Gas dated November ___, 1995
(presumed to be effective February 1, 1996), by and between Pennzoil Exploration
and Production Company, as Seller, and Pisgah Partners, L.P., as Buyer; (ii)
Contract for Sale of Carbon Dioxide Gas dated December 18, 2000, by and between
Magna Carta Group LLC, as Seller, and Messer Greisheim Industries, Inc., as
Buyer; and (iii) Carbon Dioxide Sale and Purchase Contract dated and effective
February 1, 1996, by and between Shell Western E&P Inc., as Seller, and Liquid
Carbonic Industries Corporation, as Buyer, as amended by Amendment No. 1 dated
as of December 1, 1996, between Seller and Buyer.

 
19

--------------------------------------------------------------------------------

 

11.14        For so long as the Industrial Sale Contracts are in force and
effect, the Production Payment Gas delivered by Denbury to Genesis shall meet
the minimum quality specification set forth in the Industrial Sale Contracts.


XII.
EXCHANGE OF INFORMATION; AUDIT RIGHTS


12.1          After Closing, (a) Denbury will keep Genesis advised of Denbury’s
activities in the fields encompassing the Subject Lands insofar as such
activities relate to the terms and provisions of this Agreement, (b) each Party
shall promptly give, or cause to be given to the other Party, written notice of
any event or circumstance, including, but not limited to every adverse claim or
demand made by any Person or any Governmental Authority, that could reasonably
be expected to have a Material Adverse Effect, (c) each Party shall give or
cause to be given to the other Party written notice of every default under any
Industrial Sale Contract and every adverse claim or demand made by any Person or
any Governmental Authority related to any Industrial Sale Contract, promptly
upon obtaining knowledge of such default, claim or demand and shall include in
such notice a description in reasonable detail of the default, claim or demand
and if such Party obtained knowledge of such default, claim or demand as a
result of the receipt of a written notice, a copy of such written notice, and
(d) each Party shall also provide information to the other Party as needed to
confirm compliance with each Party’s obligations under this Agreement and the
other Master Documents, to keep the other Party updated as to matters relating
to this Agreement and the other Master Documents, from time to time, and in
response to reasonable inquiries by the other Party.


12.2          After Closing, each Party, by notice in writing to the other
Party, shall have the right to audit the other Party’s accounts and records
relating to the Production Payment, the Industrial Sale Contracts, and
compliance with this Agreement and the other Master Documents.  Audit rights
pertaining to the T&P Agreement are subject to the terms and provisions with
respect to auditing as set forth in the T&P Agreement.  Audit rights otherwise
pertaining to the Production Payment, the Industrial Sale Contracts, or other
compliance issues under this Agreement and the other Master Documents are
subject to the terms of Section 12.3.


12.3          Audits shall not be conducted more than twice each year without
prior approval of the Party whose records are being audited (the “Audited
Party”), and shall be made at the expense of the Party conducting the
audit.  The Audited Party shall reply in writing to an audit report within
thirty (30) days after receipt of such report.  The Parties will endeavor to
agree upon and make any adjustments revealed to be necessary by any audit
reports submitted by the Audited Party pursuant to the provisions of this
Section.  If the Parties cannot agree on any adjustment, the disputed adjustment
will not be made, and such disputed adjustment shall be resolved in accordance
with the dispute resolution provisions described in Section 14.1.

 
20

--------------------------------------------------------------------------------

 

XIII.
NOTICES


13.1          All notices under this Agreement must be in writing.  Any notice
with respect solely to the matters in the T&P Agreement shall be in accordance
with the provisions pertaining to notices set forth in the T&P Agreement.  Any
other notice under this Agreement may be given by personal delivery, facsimile
or email transmission, U.S. mail (postage prepaid), or commercial delivery
service, and will be deemed duly given when received by the Party charged with
such notice and addressed as follows:


If to Denbury:
Denbury Resources Inc.

5100 Tennyson Parkway, Suite 3000
Plano, TX 75024
Attn: Ray Dubuisson
Telephone:       972-673-2044
 
Fax:                    972-672-2299

 
email:                 rayd@denbury.com



If to Genesis:
Genesis Crude Oil, L.P.

500 Dallas, Suite 2500
Houston, TX 77002
Attn:  Mark Gorman
Telephone:       (713) 860-2500
 
Fax:                    (713) 860-2640

 
email:                 mgorman@genesiscrudeoil.com



13.2          Either Party, by written notice to the other, may change the
address or the individual to which or to whom notices are to be sent under this
Agreement.


XIV.
DISPUTE RESOLUTION


14.1          Except as may be otherwise specifically provided herein, all
disputes arising under or in connection with this Agreement shall be resolved in
accordance with the procedures described in Exhibit E attached hereto and
incorporated herein by reference for all purposes.


XV.
CURTAILMENTS AND INTERRUPTIONS


           15.1           If Denbury is unable on any day, whether due to
interrupted or curtailed service at the Jackson Dome Plant, lack of
deliverability from the producing wells, or lack of capacity on the Denbury
Pipeline, or any other reason, to transport all volumes of CO2 tendered for
transportation through the Denbury Pipeline (inclusive of all volumes which
Denbury may tender for transportation for its own account), and excluding those
instances of inability to transport due to force majeure (in which cases the
specific provisions as to force majeure in the Master Documents or in the
relevant Industrial Sale Contracts will control), Denbury may interrupt or
curtail service or receipt or delivery of CO2, without liability to or penalty
payable to Genesis, in a manner (i) so that volumes attributable to the Airgas
Contract (“Airgas Volumes”) are subject to curtailment only after complete
curtailment of volumes attributable to all other parties, and then Airgas
Volumes will be curtailed only as may be permitted under the Airgas Contract;
(ii) so that the Excess Volumes and the volumes attributable to each of the BOC
Contract and the Praxair Contract will be curtailed on a basis that is pro-rata
to the volumes attributable to each of those contracts set forth in Schedule
5.18 and Denbury for its own account; provided that if the interruption or
curtailment of service is longer than 45 consecutive days, then any volumes
which Denbury tenders for transportation for its own account will not be
included in the proration under clause (ii) above unless and until 100% of the
Scheduled Delivery Volumes have been transported, determined in each case on a
daily basis.  In all circumstances above requiring curtailment, all pro-rations
of volumes shall be proportionately based on the actual average volumes which
have been transported during the 30 days before the interruption or curtailment
of service occur.

 
21

--------------------------------------------------------------------------------

 

XVI.
MISCELLANEOUS PROVISIONS


16.1          This Agreement and the other Master Documents constitute the
entire understanding between the Parties relating to the subject matter hereof,
and supersede all prior negotiations, discussions, agreements and understandings
between the Parties, whether written or oral, regarding the subject matter of
this Agreement.


16.2          This Agreement may be amended, modified, and supplemented only by
written instrument executed by both Parties and explicitly referred to as an
amendment to this Agreement.


16.3          The waiver by either Party of any breach of the provisions of this
Agreement shall not constitute a continuing waiver of other breaches of the same
or other provisions of this Agreement.


16.4          Neither Party shall be liable to the other for any special,
indirect, consequential or punitive damages of any nature, or for attorneys’
fees.


16.5          The interests of the Parties in this Agreement, and the interests
acquired by virtue of this Agreement and the interests retained by Denbury in
the Subject Lands, may not be subsequently assigned, either in whole or in part,
unless (i) any such assignee expressly agrees in writing to assume and perform
all of the assignor's obligations under this Agreement and the other Master
Documents, and (ii) such assignment is made and accepted expressly subject and
subordinate to this Agreement and the other Master Documents.  Further, any
subsequent assignment, either in whole or in part, to an entity that is not as
financially creditworthy at the time of the assignment as the assignor shall
require the consent of the other party hereto, which consent may not be
unreasonably withheld or delayed.  Subject to the compliance with the terms of
clauses (i) and (ii) above, either Party may encumber or pledge its respective
interests in connection with a financing without the consent of the other
Party.  Any purported assignment, sale, conveyance or other transfer in
contravention of the foregoing terms shall be null and void.  Subject to the
foregoing, this Agreement binds and inures to the benefit of the Parties and
their respective permitted successors and assigns, and nothing contained in this
Agreement, express or implied, is intended to confer upon any other person or
entity any benefits, rights, or remedies.

 
22

--------------------------------------------------------------------------------

 

16.6          If any provision of this Agreement is found by a court of
competent jurisdiction to be invalid or unenforceable, that provision will be
deemed modified to the extent necessary to make it valid and enforceable, and if
it cannot be so modified, it shall be deemed deleted and the remainder of the
Agreement shall continue and remain in full force and effect.


16.7          This Agreement shall be governed by and construed according to the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might apply the law of another jurisdiction.  Venue for any arbitration,
lawsuit or other legal action in any way pertaining to this Agreement or any
other Master Document shall be in Dallas, Dallas County, Texas.


16.8          The Parties agree to do, execute, acknowledge and deliver all
further acts, conveyances and instruments as may be reasonably necessary or
appropriate to carry out the provisions of this Agreement.


16.9          The omission of certain provisions of this Agreement from the
Assignment does not constitute a conflict or inconsistency between this
Agreement and the Assignment, and will not effect a merger of the omitted
provisions.  To the fullest extent permitted by law, all provisions of this
Agreement are hereby deemed incorporated into the Assignment by reference.  The
headings and titles in this Agreement are for convenience only and shall have no
significance in interpreting or otherwise affect the meaning of this Agreement.


16.10        This Agreement may be executed in counterparts, each of which shall
constitute an original and all of which shall constitute one document.


16.11        This Agreement may be circulated and executed by facsimile
transmission, and in such event, the signatures of the Parties on facsimiles
shall be considered as original and self-proving for all purposes.


16.12        Genesis and Denbury agree to treat the Subject Interest as a
production payment under Section 636(a) of the Code.  Both Genesis and Denbury
agree (i) to file all federal income tax and state income tax returns consistent
with this Section 16.12, and (ii) to use a comparable yield of 7.5% for purpose
of Treasury Regulation Section 1.1275-4(b).

 
23

--------------------------------------------------------------------------------

 

This Agreement is executed as of the date set out in the first paragraph of this
Agreement, but shall be effective as of the Effective Date.



 
DENBURY RESOURCES INC.
                         
By:
/s/ Phil Rykhoek                                             
   
Phil Rykhoek
   
Senior Vice President and
   
    Chief Financial Officer
                         
GENESIS CRUDE OIL, L.P.
 
By:
Genesis Energy, Inc.
   
Its General Partner
                           
By:
  /s/  Mark J. Gorman      
     
Name:
Mark J. Gorman
     
Title:
President

 
 
24

--------------------------------------------------------------------------------